Citation Nr: 1752677	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-26 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right inguinal hernia.  

2.  Entitlement to an initial compensable disability rating for surgical scar secondary to a right inguinal hernia repair.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for residuals of a right below the knee amputation.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs

ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

In July 2014, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A copy of the hearing transcript has been uploaded to the Veteran's electronic record.  In September 2015, the case was remanded for further development.

The Veteran perfected an appeal to a claim of entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities prior to August 2, 2014.  As is discussed below, a 10 percent rating for a painful hernia scar, effective February 28, 1992, is being granted.  As such, this issue is moot as a matter of law and is no longer on appeal.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder was raised in a VA Form 21-0781a, received and uploaded to the Veteran's electronic record on April 9, 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for a back disability, to compensation benefits under the provisions of 38 U.S.C. § 1151 for residuals of a right below the knee amputation, and to a total disability evaluation based on individual unemployability due to service connected disorders are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right inguinal hernia has not had any recurrence through the appeal period, and has not required a truss or belt.

2. Since February 28, 1992, the Veteran's right inguinal hernia surgical scar has been linear and painful; it has not been unstable, affected an area of at least 12 square inches, or caused any functional effects or limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for a compensable initial rating for right inguinal hernia residuals have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Code 7338 (2017).

2.  The criteria for a 10 percent initial rating, but no higher, for a surgical scar secondary to right inguinal hernia repair have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.118, Diagnostic Code 7804 (2017); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Hernia

The Veteran contends that his service-connected right inguinal hernia residuals warrant a compensable initial rating.  In June 2012, the Veteran was granted entitlement to service connection for a right inguinal hernia, effective February 28, 1992, with a noncompensable evaluation.

In an August 2012 statement, the Veteran wrote that he might require another operation for his hernia.  In other written correspondence, the Veteran asserted that his hernia operation residuals cause pain around his scar and prevent him from lifting heavy objects due to pain.  At a July 2014 Decision Review Officer hearing, the Veteran stated that he had follow up surgeries for his hernia in 1986 and 1987.  He did not report any further treatment for the condition since then.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Staged ratings may also be appropriate at different times during the appeal period as indicated by fluctuations in symptoms and manifestations.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is rated under Diagnostic Code 7338, for inguinal hernia.  38 C.F.R. § 4.114, Diagnostic Code 7338.  An inguinal hernia is assigned a noncompensable rating when it is small, reducible, or without true hernia protrusion.  For a 10 percent rating to be assigned, the hernia must be postoperative recurrent, and readily reducible and well-supported by truss or belt.  Id.  

The Board has reviewed all of the evidence of record, but finds that at no time during the entire appeal period, 1992 to the present, does the evidence show that the Veteran's hernia has been recurrent, and therefore a compensable rating is not warranted.  

The Veteran's VA and private treatment records show no complaints or treatment related to a hernia.  In April 2008, a physical examination found no masses or hernia.  In October 2011, he again had no masses or hernias.

In May 2012, the Veteran attended a VA examination.  The Veteran reported recurrence and pain after his surgery in 1981, but physical examination in 2012 found no hernia detected.  The examiner indicated that the condition did not impact the Veteran's ability to work.

The Veteran also attended a VA examination in August 2014.  The Veteran reported that he had chronic pain over the groin area, used a local analgesic ointment, and could not lift more than 5 pounds without having increased pain.  He also stated that the area was painful during sexual activity.  The examiner wrote that the Veteran had a right inguinal hernia repair with residual scars, but found no true hernia protrusion, and no inguinal hernia was detected on examination.  

At an October 2016 VA examination, the Veteran reported having pain and numbness and being unable to lift over 5 pounds due to pain.  He reported difficulty bending and lifting due to groin pain, and that this impairment prevented him from working as a repair technician.  Physical examination found no hernia detected.  The Veteran did not use a supporting belt.  No other pertinent physical findings were found.

In the absence of any instances of recurrence of the hernia, a compensable rating cannot be assigned.  The Veteran himself has denied having any recurrent of the hernia since the 1980s.  The Board acknowledges that the Veteran has reported having pain associated with the site of the surgical scar.  As the Veteran's primary contention is that it is pain from the surgical scar residual, and not pain from a hernia, which is causing him discomfort and difficulty with heavy lifting and bending, this pain is addressed further in relation to the evaluation assigned to his hernia surgical scar.  There is no medical evidence that the Veteran has had any recurrence of a hernia or any symptoms which are caused by a recurrent hernia which would allow for a compensable rating.

Based on this evidence, the Board finds that the preponderance of the evidence is against the assignment of a compensable, initial rating for right inguinal hernia residuals.  As the preponderance of the evidence is against finding for a higher rating, the benefit of the doubt doctrine is inapplicable.  38 U.S.C. § 5107(b).

Scar

As discussed above, the Veteran asserts that his hernia surgical scar is painful and warrants a higher rating.  In August 2012, the Veteran submitted a statement describing how his scar was very tender and hurt to touch.  In July 2013, he wrote that his scar had been painful to the touch ever since his operation in 1981.  At a July 2014 Decision Review Officer hearing, the Veteran stated that his scar was painful every day.  The Veteran's son also submitted a statement in April 2015 stating that the appellant's scar from his hernia operation was painful.

In a June 2012 rating decision, the Veteran was granted entitlement to service connection for a surgical scar secondary to right inguinal hernia repair, effective February 28, 1992, evaluated as noncompensably disabling.  In a March 2015 rating decision, the Veteran was granted a separate 10 percent evaluation for pain associated with scar, residual of hernia surgery, effective August 2, 2014.

The Board finds it puzzling that the Veteran has been assigned two separate evaluations pertaining to his scar, one for "pain associated with scar" and one for "surgical scar secondary to right inguinal hernia repair."  The Board has evaluated all of the evidence and finds that the correct rating of this scar should be a single evaluation for a painful surgical scar, rated as 10 percent disabling, for the entire period on appeal, February 28, 1992 to the present.

During the course of the Veteran's appeal, VA revised the rating criteria for evaluating scars on August 30, 2002 and October 23, 2008.  See 67 Fed. Reg. 49590 (July 31, 2002);73 Fed. Reg. 54710 (October 23, 2008).  Although the Veteran never specifically requested that his scar be rated under either revised versions of the regulations, the Board has considered all versions of the regulation, and finds that no rating higher than 10 percent can be assigned. 

The evidence clearly establishes that the Veteran has a stable, linear scar which is painful but causes no functional limitation.  At the May 2012 VA examination, the Veteran had a scar within the right inguinal canal that was tender to palpation.  At an August 2014 VA examination, the Veteran had a linear, well-healed, and stable 8.5 centimeter scar in the right groin area.  The examiner indicated that the scar was not unstable, painful, or disfiguring.  The Veteran most recently attended a VA examination in October 2016.  The Veteran reported chronic sharp shooting pain.  Physical examination found a 10 centimeter linear scar.  The examiner indicated that the scar was painful, but not unstable.

Although there is no medical evidence for the period from 1992 to the first VA examination in 2012, the Veteran has consistently asserted that his scar has been painful from the time of his 1981 surgery to the present.  The Veteran is competent to report symptoms of pain, and the Board therefore resolves reasonable doubt in the Veteran's favor and finds that his scar has been painful throughout the entire period on appeal.

The rating criteria in effect in 1992 allowed for a 10 percent rating when a superficial scar was tender and painful on objective observation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1992).  For the criteria in effect as of 2002, the rating criteria also allow for a 10 percent rating for a superficial scar that is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  For the criteria in effect as of 2008, the rating criteria assign a 10 percent rating when there are one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Under all of the past rating criteria, for a rating higher than 10 percent, the evidence would need to show scarring of an area exceeding 12 square inches or causing disfigurement or limitation of function/motion.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7805 (1992, 2002, 2008).  There is no evidence that the Veteran has had, at any time during the period on appeal, scarring of an area exceeding 12 square inches or any disfigurement or limitation of function/motion caused by his scar, and therefore a rating higher than 10 percent is not warranted.

Based all of the medical evidence of record, the Board finds that the preponderance of the evidence supports an assignment of 10 percent, but no higher, for the Veteran's post-operative residual right inguinal hernia scar for the entire period on appeal, February 28, 1992 to the present.  As the preponderance of the evidence is against finding for any higher rating than 10 percent, the benefit of the doubt doctrine is inapplicable.  38 U.S.C. § 5107(b).

Lastly, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  


ORDER

Entitlement to an initial compensable disability rating for right inguinal hernia is denied.

Entitlement to an initial 10 percent rating, but no higher, for a painful surgical scar secondary to right inguinal hernia repair is granted, effective February 28, 1992 subject to the laws and regulations governing the award of monetary benefits.


REMAND

Back Disability

In September 2015, the issue of entitlement to service connection for a back disability was remanded in part to obtain a VA medical opinion addressing the etiology of the Veteran's current back disability.  The examiner was asked to discuss the Veteran's statements contending that his low back disability is the result of having lifted heavy food items from trucks while serving as a cook during military service.  The Veteran's DD Form 214 which showed that his occupation in service was cook.  The examiner was asked to provide a comprehensive report with complete rationale for all opinions reached.

In October 2016, a VA medical opinion was obtained which stated only that the examiner was "unable to state with mere speculation as the Veteran's [service treatment records] are silent for back injury."  This opinion is wholly inadequate to decide the claim at this time.  The examiner appeared to disregard the Veteran's lay statements, relying only on the fact that the service treatment records did not include a back injury, and she did not provide any rationale for why she was unable to give any opinion without resort to speculation.

While an examiner may come to the conclusion that an opinion is not possible without resort to speculation, the examiner must still explain this finding, providing an explanation of whether it is the examiner's lack of expertise or a lack of other evidence that is the cause for this finding, and also making it clear that all procurable and assembled evidence has been thoroughly considered, so that the phrase "without resort to mere speculation" does not become "a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382, 387-390 (2009).

This issue is therefore again remanded in order to obtain an adequate VA medical opinion prior to readjudication.  The examiner is also asked to address the September 2016 statement submitted by the Veteran's ex-wife, in which she wrote that she observed the appellant having difficulty walking due to back pain in 1981, when he was still in the service.

Below the Knee Amputation

The Veteran contends that his below the knee amputation of the right leg was caused by negligence on the part of his VA treating physicians.  The Veteran wrote in a July 2011 statement that his VA doctor took him off of Plavix, a blood thinner, in April 2010, and that this caused the arteries in his right leg to collapse, leading to subsequent right leg amputation.

At a July 2014 Decision Review Officer hearing, the Veteran testified that after his heart attack in 2008, he was placed on Plavix, a blood thinner.  He stated that after two years, his doctor took him off it, "erroneously thinking" that he no longer needed it, but it caused his blood to thicken and led to the collapse of arteries in his leg.  He stated that after the amputation, he was placed right back on the medication, because it was now clear that he needed it.

Under 38 U.S.C. § 1151, compensation can be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected if the disability was caused by medical care from a VA facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or was an event not reasonably foreseeable.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.362 (2017).

The Veteran's extensive private and VA medical records show that in April 2008, he had a myocardial infarction and underwent heart stent surgery due to coronary artery disease.  In July 2008, November 2009, and February 2010, he was noted to be on Plavix, also known as clopidogrel, but by March 2010, he was no longer taking this medication.  In May 2010, his prescription records show that he was prescribed aspirin, but not Plavix.  A February 2010 electrocardiogram showed normal sinus rhythm.

In June 2010, the Veteran reported persistent right sided numbness, blurriness of vision, and leg pain that was found to be likely due to peripheral vascular disease.  He had a change in color of his toes.  He was diagnosed with ischemic vascular disease, right lower extremity, with intractable rest pain of the right first, second, and third toes.  He underwent surgery to amputate the first three right toes.  Examination of the amputated toes found gangrenous necrosis.  Following his amputation, he was restarted on Plavix due to the risk of future strokes.

In early July 2010, the Veteran was evaluated and found to have poorly healing right foot amputation due to peripheral arterial disease with ulceration and cellulitis.  The Veteran reported that he had stopped taking Plavix and aspirin about a year prior because it had been long enough after his stenting procedure.

Later in July 2010, the Veteran was admitted with necrosis and an infected wound, status post partial foot amputation.  He was diagnosed with right foot gangrene and ischemia.  He was found to have poor support for his distal tissues and underwent a transmetatarsal amputation, followed by below-the-knee amputation.  A pathology report on the amputated lower extremity found chronic ischemic changes, inflammation, and deep ulceration of the tissue.

The Veteran called the Columbia VA Medical Center on July 30, 2010 requesting that his Plavix be renewed.  The Veteran stated that the reason he had to have his leg amputated was because VA stopped his Plavix after two years, and that he needed this medication for his blood to stay thin.  The Veteran was advised that he had only been approved for 30 days of Plavix and that VA had strict guidelines on Plavix use.  In August 2010, the Veteran was prescribed 30 additional days of Plavix.

At a January 2011 private evaluation, the Veteran was found to have continued peripheral arterial disease which was now starting to affect the left leg.  He continued taking Plavix in 2011, and in September 2011, he reported that his cardiologist and vascular surgeon had advised him to remain on lifelong Plavix.

A VA examination opinion was obtained in April 2012 from a physician who reviewed the Veteran's medical history and records.  The examiner wrote that the Veteran had developed right lower extremity ischemia in April 2010, two months after his Plavix was discontinued.  The examiner wrote that the Veteran had a "very difficult outcome from vascular disease" resulting in infection and gangrene, but that there was no negligence by VA, as it was part of the natural progression of the disease, and the Veteran received the standard of care for Plavix therapy following stent placement, followed by aspirin, which was the standard protocol.  Confusingly, the examiner also wrote "this ischemia and amputation was a poor outcome but was not a reasonably foreseeable event."

It is unclear to the Board whether the examiner actually meant to write that this was not a reasonably foreseeable event, as such a finding would be in favor of a claim for service connection under 38 U.S.C. § 1151.  In the context of his opinion, it appears that he meant to write that it was a reasonably foreseeable event, but the Board finds that this issue should be remanded to obtain a clarification of this question prior to further adjudication.  

Furthermore, the Veteran has submitted additional medical evidence since the April 2012 VA examination opinion was obtained, and this evidence should also be considered by the future VA examiner.  

An August 2014 letter was received from the Veteran's private physician, H.M.  The physician wrote that the Veteran had an amputation of the right lower extremity due to severe peripheral vascular disease.  He wrote that the Veteran was not under his care at that time, and he could not "confirm nor deny that him not having been on Plavix therapy at that time contributed to his right lower extremity amputation."  He wrote that it was recommended, however, that the Veteran currently remain on Plavix due to his history of multiple coronary stents placed in 2013.  The Veteran has asserted that the medical evidence which shows that he requires continuous treatment with Plavix is evidence that to remove him from Plavix in 2010 was negligence on the part of his treating physician at the time.  This issue is therefore remanded to obtain a medical opinion from an appropriate specialist prior to further adjudication.

Individual unemployability

A decision cannot be entered on the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities until the issues pertaining to a low back disability and to a below the knee amputation has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board notes that in a September 2016 correspondence, the Veteran wrote that he would not submit a VA Form 21-8940 until all of his disabilities were rated because he was "not qualified" to apply for a total disability rating based on individual unemployability due to service-connected disabilities at this time.  The Veteran is advised that he should submit a completed VA Form 21-8940 as soon as possible, regardless of whether his outstanding claims have been finally adjudicated, as this will not prejudice the ultimate decision regarding entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, pertinent VA treatment records.  If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Send the Veteran and his representative an additional letter that provides notice as to what evidence is necessary to substantiate a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities and VA's and the Veteran's responsibilities to provide evidence.  The Veteran should be provided an appropriate amount of time to respond to this notification, which notification should be associated with his electronic claims file.  Notify the Veteran that he may submit statements from himself and others who have first-hand knowledge as to the impact that his service-connected disabilities have had on his ability to work.

3. Provide the Veteran with another opportunity to submit a completed release form (VA Form 21-4142) authorizing VA to request any additional, relevant private treatment records.  The Veteran should be advised that he can also submit those records himself.  If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the Veteran's claims file, and he and his representative should be notified of any unsuccessful efforts.

4. Following completion of the above, obtain an addendum medical opinion from a VA physician to address the etiology of the Veteran's current back disability.  The Veteran's electronic record must be made available to, and reviewed by, the examiner.

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disability of the Veteran's back, had its clinical onset during active service, or is related to any in-service disease, event, or injury. 

In providing this opinion, the examiner should acknowledge the Veteran's statements concerning his contention that his low back disability is the result of having lifted heavy food items from trucks while serving as a cook during military service.  The examiner is informed that the Veteran's DD Form 214 reflects that his occupational specialty in service was cook.  The examiner must also address the statements of the Veteran's ex-wife, that she observed the appellant having difficulty walking due to back pain in 1981.

b) The examiner should discuss the functional effects of the Veteran's service-connected disabilities relative to his ability to obtain and maintain substantially gainful employment.  The Veteran's current service-connected disabilities are right inguinal hernia and painful hernia scar.  The examiner should also consider the functional impact of the Veteran's low back disability, if it is found to be related to his service.

The examiner should include a discussion addressing the limitations and restrictions imposed by the Veteran's service-connected disabilities on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.

c) The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion, including if he cannot say without resort to speculation, he must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

5. Obtain an addendum medical opinion from a VA vascular specialist to address the Veteran's 2010 right below the knee amputation.  The Veteran's electronic record must be made available to, and reviewed by, the examiner.

The examiner is then asked to address the following:

a) Is it at least as likely as not that the Veteran's right lower extremity amputations in 2010 were caused by the discontinuance of Plavix medication, or were they the continuance or natural progression of the Veteran's vascular disease?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right below the knee amputation was due to VA's failure to timely diagnose or properly treat his vascular disease?

c) Is it at least as likely as not that the Veteran's right below the knee amputation was due to or was aggravated by, negligence, carelessness, a lack of proper skill, or an error in judgment in the medical care the Veteran received in 2010?  Did the Veteran's VA physician fail to exercise the degree of care that would be expected of a reasonable health care provider?

Please specifically address the Veteran's contentions that he required Plavix, a blood thinner, in 2010, and his treating physician's failure to continue him on this medication led to the collapse of his right leg arteries, leading to several right lower extremity amputation surgeries.  The examiner should also discuss the submissions from the Veteran's private physician stating that he requires continuous Plavix.

d) Is it at least as likely as not that the Veteran's right below the knee amputation was the result of an event not reasonably foreseeable?  Please explain the April 2012 VA examiner's statement that "this ischemia and amputation was a poor outcome but was not a reasonably foreseeable event."

e) The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion, including if he cannot say without resort to speculation, he must affirm that all procurable and assembled data was fully considered and a detailed 

6. Then, readjudicate the issues on appeal.  If any of the issues remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


